Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Restriction by Original Presentation
The amendment and a new claim 19 submitted on 3/22/2021 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species of the claimed invention: 
Original claim(s) 1,9 directed to including 
multi-polarity fiber optic connector is configured to provide a plurality of connector polarity options, the fiber optic connector comprising: a plural of fiber optic connectors with a plug frame having at least one optic fiber therein and a latch release located on an outer surface of the plug frame for releasing the fiber optic connectors from an adapter port; a duplex cable boot assembly configured to be accepted at a distal end of the plural of plug frame; and wherein the duplex cable boot assembly is pulled rearward to allow a user to rotate the plural of fiber optic connectors from a first polarity position to a second polarity position, and further wherein the first polarity is not the same as the second polarity,
wherein each plug frame has a ferrule with the at least one optical fiber therein, and the optical fiber is spliced to an optical fiber within a fiber optic cable secured -3-  to a distal end of each of the cable boot forming the duplex cable boot assembly; wherein each of the cable boot is received on a recess formed as part of a crimp ring that is fitted over a backpost of each of the fiber optic connectors; wherein each of the backpost further comprise a circumferential outer groove that when crimped captures a plural of strength fibers provided with the fiber optic cable.
Original claim(s) 1,13 directed to including a multi-polarity fiber optic connector is configured to provide a plurality of connector polarity options, the fiber optic connector comprising: a plural of fiber optic connectors with a plug frame having at least one optic fiber therein and a latch release located on an outer surface of the plug frame for releasing the fiber optic connectors from an adapter port; a duplex cable boot assembly configured to be accepted at a distal end of the plural of plug frame; and wherein the duplex cable boot assembly is pulled rearward to allow a user to rotate the plural of fiber optic connectors from a first polarity position to a second polarity position, and further wherein the first polarity is not the same as the second polarity, wherein the backpost further comprises a pin tube; wherein the pin tube and the backpost -4-  secure the strength fibers therebetween, and further wherein the backpost is secured within the distal end of each fiber optic connector;
wherein each plug frame has a ferrule with the at least one optical fiber therein, and the optical fiber is spliced to an optical fiber within a fiber optic cable secured -3- to a distal end of each of the cable boot forming the duplex cable boot assembly; wherein each of the cable boot is received on a recess formed as part of a crimp ring that is fitted over a backpost of each of the fiber optic connectors.  

While
Amended claim 9 directed to including multi-polarity fiber optic connector is configured to provide a plurality of connector polarity options, the fiber optic connector comprising: a plurality of plugs, each plug having a proximal end and distal end spaced apart along a longitudinal axis of the multi-polarity fiber optic connector, each plug comprising a plug frame, at least one optic fiber located in the plug frame, a latch release located on an outer surface of the plug frame for releasing the plug from an adapter port, a backpost at the distal end of the plug, and a crimp ring crimped onto the backpost, each crimp ring comprising a recess; a duplex cable boot assembly configured to be accepted at the distal ends of the plurality of plugs; and wherein the duplex cable boot assembly is pulled rearward to allow a user to rotate the plurality of plugs from a first polarity position to a second polarity position, and further wherein the first polarity is not the same as the second polarity; 
Amended claim 13 directed to including multi-polarity fiber optic connector is configured to provide a plurality of connector polarity options, the fiber optic connector comprising: 3 of 7 CORE/3514234.021001/165741486.1S1061OUS01 a plurality of plugs, each plug having a proximal end and distal end spaced apart along a longitudinal axis of the multi-polarity fiber optic connector, each plug comprising a plug frame, at least one optic fiber located in the plug frame, a latch release located on an outer surface of the plug frame for releasing the plug from an adapter port, a backpost at the distal end of the plug, and a pin tube inserted into the backpost; a duplex cable boot assembly configured to be accepted at the distal ends of the plurality of plugs; and wherein the duplex cable boot assembly is configured to be pulled rearward to allow a user to rotate the plurality of plugs from a first polarity position to a second polarity position, and further wherein the first polarity is not the same as the second polarity; wherein each pin tube and backpost secure strength fibers of a respective fiber optic cable therebetween.
New Claim 9 directed to  multi-polarity fiber optic connector is configured to provide a plurality of connector polarity options, the fiber optic connector comprising: a plurality of plugs, each plug terminated a respective fiber optic cable, each plug having a proximal end and distal end spaced apart along a longitudinal axis of the multi-polarity fiber optic connector, each plug comprising a plug frame, at least one optic fiber located in the plug frame, a latch release located on an outer surface of the plug frame for releasing the plug from an adapter port, and a backpost at the distal end of the plug. a one-piece duplex cable boot configured to be accepted at a distal end of the plurality of plugs, the one-piece duplex cable boot comprising an individual cable boot sleeve for each of the plurality of plugs, the one-piece duplex cable boot configured to couple to the plurality of plugs so that each cable boot sleeve is disposed on the fiber optic cable terminated by the respective one of the plurality of plugs; and wherein the duplex cable boot assembly is configured to be pulled rearward to allow a user to rotate the plurality of plugs from a first polarity position to a second polarity position, and further wherein the first polarity is not the same as the second polarity.

If above group claims (original vs the amended and new claims) were originally presented in the application then there would have been a restriction/species requirement between the above groups 
Since applicant has received an action on the merits for the newly presented restrictable claims accordingly, these claims are drawn to a non-elected invention is non-responsive (MPEP § 821.03).  The remaining claims are not readable on the elected invention because of the stated reason above.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTH or sixty (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883